DETAILED ACTION
This action is responsive to the application No. 16/661,633 filed 23 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, method claims, and Species II, corresponding to the method of Figs. 5-6 in the reply filed on 24 August 2021 is acknowledged.  Applicant asserts claims 1-19 and 22 correspond to the elected species.  The Examiner respectfully disagrees. Claim 1 requires coupling conductive spacer blocks to a carrier, coupling device die to the solder/sinter material, and later removing the vertical device stack from the carrier corresponding to non-elected species I, Figs. 3-4.  Claim 13 requires placing a one-piece grid of conductive spacer blocks corresponding to non-elected Species III, Figs. 7-8.  Claims 1-5, 13-19, and 22 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species I and III, without traverse.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin. et al. (US 2018/0005936) in view of Miyajima (US 2009/0227070) and Yilmaz et al. (US 2007/0238263).
(Re Claims 6, 8, and 9) Lin teaches a method, comprising (Figs. 5A-5D): 

placing at least one conductive spacer block on the coupling mechanism material layer on a backside of the wafer (conductive spacer block 46 on 28);
activating the coupling mechanism material to bond the at least one conductive spacer block to the backside of the wafer (para. [0040], the disclosed solder would be melted/sintering paste would be sintered, etc., and corresponds to “activating” this is well-known, implicit, and obvious); and 
singulating the wafer to separate the vertical device stacks, each of the singulated vertical device stacks including a device die bonded to, or fused with, the at least one conductive spacer block (Fig. 5D).
While Lin is silent regarding a power device, a PHOSITA would easily recognize the disclosed MOSFET can just as well be a power device, e.g. a power MOSFET or an IGBT (re claim 9) and whether it is a generic MOSFET, a power MOSFET or power IGBT does not change or influence the method of packaging, all still employing a conductive spacer block, e.g. heat sink and/or electrode, attached to the backside of the device.  Lin’s method is obviously independent of the specific type of device as a PHOSITA would recognize a wide range of semiconductor devices can be packaged according to Lin’s method, e.g. soldering a conductive spacer block onto a MOSFET is no different than soldering a conductive spacer block onto an IGBT or the like.  Related art from Miyajima teaches power devices including MOSFETS, IGBTs, or the like (paras. [0047]-[0057]) are similarly packaged with conductive spacer blocks. Yilmaz also similarly teaches packaging power MOSFETS, IGBTs, etc. (para. [0027]). Selecting/packaging any of the above conventional power device types would have been obvious to a PHOSITA using Lin’s packaging method.  It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
(Re Claim 8) wherein activating the coupling mechanism material to bond the conductive spacer blocks to the backside of the wafer includes at least one of pressure sintering, solder reflow, and fusion bonding.  As Lin already discloses 28 may be a solder or a sintering paste (para. [0040]), it would be obvious to a PHOSITA to use well-known corresponding process for these well-known coupling materials, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin. et al. (US 2018/0005936), Miyajima (US 2009/0227070) and Yilmaz et al. (US 2007/0238263) as applied above, and further in view of Doan (US 2005/0167799) and McElrea et al. (US 2008/0315434).
(Re Claim 7) further comprising: depositing a passivation layer on exposed sides of the singulated vertical device stacks in a wafer-level deposition process.
Lin, Miyajima, and Yilmaz are silent regarding depositing a passivation layer on exposed sides of the singulated vertical device stacks in a wafer-level deposition process.  Related art from Doan et al. teaches passivation is simultaneously applied to a plurality of singulated devices in a wafer-level deposition process (Fig. 9).  McElrea et al. also teaches passivation is simultaneously applied to a plurality of singulated devices in a wafer-level deposition process (Fig. 16).  Applying a passivation coating is common practice in semiconductor device packaging and has numerous well known advantages, e.g. device protection from mechanical or chemical damage, sealing against moisture, oxidation, or contamination, providing electrical insulation or isolation, etc.  Applying a passivation coating to singulated devices has the known advantage of enabling coating of all device surfaces, specifically sidewalls that would otherwise not be possible if passivation is applied prior to singulation.  Further still, applying a coating in a wafer-level process has the known advantages of batch processing as this makes handling easier, saves time, and reduces cost as opposed to handling and coating each device individually.  A PHOSITA would recognize the numerous advantages of applying a passivation coating to Lin’s devices and would find it obvious to apply said coating post-singulation in a wafer-level process as taught by Doan and McElrea, thereby allowing for complete sidewall coverage for improved protection while performing this in a wafer-level or batch process makes handling easier and saves time while reducing cost.

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin. et al. (US 2018/0005936), Miyajima (US 2009/0227070), and Yilmaz et al. (US 2007/0238263) as applied above, and further in view of Asai et al. (US 2007/0278550).
(Re Claims 10 and 11) wherein the device die is about 100 microns thick or less;
wherein the device die includes a power device having a size that is greater than 25 square millimeters.
Lin is silent regarding the dimensions of the die being 100 microns or less and having a size greater than 25 mm2, however related art from Yilmaz discloses the benefits of employing thin die (see discussion of advantages in para. [0002]) and Yimaz further discloses dies at 100 microns or less (paras. [0007], [0026], [0028], and claims 11 and 16).  Asai discloses normal sizes for a power device, e.g. an IGBT, is 50-200 microns thick, specifically 100 microns or less, and 10 mm x 10 mm (paras. [0045]-[0046], [0066]-[0069).  A PHOSITA would recognize Lin’s packaging method is independent of die size and applicable to dies having various conventional dimensions as disclosed by Yilmaz and Asai, thin die having known advantages according to Yilmaz and Asai, while the size of a power device is a simple matter of design choice generally dictated by the current, voltage, and power ratings, and Asai discloses a normal size is greater than 25 mm2. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin. et al. (US 2018/0005936), Miyajima (US 2009/0227070), and Yilmaz et al. (US 2007/0238263) as applied above, and further in view of Okura et al. (US 2003/0052400).
(Re Claim 12) wherein the conductive spacer block has thickness in a range of about 100 microns to 2500 microns (Lin at para. [0042]), and wherein the coupling mechanism material has thickness in a range of about 50 microns to 300 microns.
Lin is silent regarding a thickness of the coupling material (i.e. the solder or sintering paste disclosed). Since Lin is silent regarding the coupling material thickness, a PHOSITA would be motivated to look to related art to teach suitable thicknesses.  Related art from Okura et al. teaches attaching a conductive spacer block (heat sink 12) to a semiconductor device using a coupling mechanism material (solder 5) having a thickness between 100-200 microns (para. [0038]). Selecting a suitable thickness from .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822